UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,


            -against-                                            ORDER

                                                             18 Cr. 364 (PGG)
CLARK HARRIS,

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              On March 30, 2020, Defendant filed a motion for compassionate release. (Dkt.

No. 48) The Government is directed to respond to the motion by April 2, 2020.

Dated: New York, New York
       March 30, 2020
